Citation Nr: 0027192	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  98-17 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to service connection for atypical squamous 
cell of undetermined significance.

2.  Entitlement to an increased initial evaluation for a back 
disorder evaluated as a sacroiliac displacement (scoliosis).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Scott B. Mexic, Counsel


INTRODUCTION

The veteran had active service in the Army from September 
1993 to September 1997.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a November 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama which denied the 
veteran's claim for service connection for atypical squamous 
cell of undetermined significance (ASCUS) and granted service 
connection and assigned a 10 percent rating for the veteran's 
sacroiliac displacement (scoliosis).  The veteran filed a 
timely notice of disagreement to this decision in August 
1998, and submitted additional medical evidence.

In July 2000, a Travel Board hearing was held in Montgomery 
before Michael D. Lyon, who is the Veterans Law Judge making 
this decision and who was designated by the Chairman of the 
Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102.  A transcript of the hearing testimony is 
in the claims file.

The transcript of the hearing shows that during the hearing 
the veteran withdrew her appeal for a claim of entitlement to 
service connection for an ASCUS disorder.  The oral 
statement, when transcribed, became a "writing."  Tomlin v. 
Brown, 5 Vet. App. 355 (1993).  Therefore, the Board finds 
that the appeal for the claim of entitlement to service 
connection for an ASCUS disorder has been withdrawn.  
38 C.F.R. § 20.204.

The Board notes that the veteran raised a claim for service 
connection for a thoracic back disorder, which she claims is 
separate from her service-connected sacroiliac displacement 
(scoliosis) disorder.  This matter is referred to the RO for 
appropriate action.

It should be added that, in Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) explained that there was a legal distinction between 
a claim for an "original" rating and an "increased" rating 
claim.  In light of the legal distinction in Fenderson, the 
Board has reframed the aforementioned "increased rating" 
appellate issue as delineated on the title page of this 
decision.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  In July 2000, at her Travel Board hearing, the Board 
received notification from the veteran that she was 
withdrawing her appeal as to the issue of entitlement to 
service connection for ASCUS.

3.  The veteran's sacroiliac displacement (scoliosis) 
disorder is currently manifested by intermittent discomfort, 
which is aggravated by certain physical activity.

4.  Current objective findings of the veteran's low back 
condition include normal posture and gait.  Lumbar flexion is 
within normal limits.  Moderate limitation of back motion was 
not shown.  Moderate intervertebral disc syndrome was not 
shown.  Muscle spasms were not shown.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the veteran of her 
substantive appeal on the issue of entitlement to service 
connection for ASCUS have been met.  The appeal is dismissed.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).

2.  The criteria for an initial evaluation in excess of 10 
percent for a sacroiliac displacement (scoliosis) disorder 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes (DC) 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to service connection for atypical squamous 
cell of undetermined significance (ASCUS).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the veteran or by her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the veteran personally without 
the express written consent of the veteran.  38 C.F.R. 
§ 20.204(c) (1999).  The veteran has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law as to this issue for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of the entitlement to service connection for 
ASCUS.  The appeal as to that issue is dismissed as the 
substantive appeal is withdrawn.

II.  Entitlement to an increased initial evaluation for a 
back disorder evaluated as a sacroiliac displacement 
(scoliosis).

The Court has said that the statutory 'duty to assist' under 
38 U.S.C.A. § 5107(a) does not arise until there is a well-
grounded claim.  Grivois v. Brown, 6 Vet. App. 136 (1994).  
In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the disability rating claim 
has been properly developed and that no useful purpose would 
be served by remanding said issue with directions to provide 
further assistance to the veteran.  There is no indication 
that more recent, relevant medical records exist that would 
indicate a greater degree of severity with respect to the 
service-connected disability than those already of record.  
Thus, the Board concludes that the evidence is sufficient for 
reaching a fair and well-reasoned decision with respect to 
the issue on appeal, and that the duty to assist veteran as 
contemplated by 38 U.S.C.A. § 5107(a) has been satisfied.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical history, is 
considered so that a report of a rating examination, and the 
evidence as a whole, may yield a current rating which 
accurately reflects all elements of disability, including the 
effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.41.  Where, as in this case, entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Although 38 C.F.R. § 4.2 
requires that the whole recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The evidence of the present level of disability is found in 
the report of the VA medical examination conducted in October 
1998 (and the associated radiographic reports), the report of 
the veteran's private health care provider, dated in March 
1998, and the veteran's service medical records which show 
treatment for a back disorder.  The veteran submitted 
additional evidence, from the Lyster U.S. Army Community 
Hospital, dated in June 2000, at her July 2000 Travel Board 
hearing and waived her rights to have it reviewed by the RO.  
38 C.F.R. § 20.1304.  There is no indication that there are 
any remaining significant medical records that VA does not 
already have.

The Board notes that the Court held, in Fenderson v. West, 12 
Vet. App. 119 (1999), that the evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  It has been 
indicated that all the pertinent evidence has been considered 
by the RO for the entire appeal period so the Board can 
proceed without prejudice to the appellant.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  As noted above, the Board has 
listed the issue as a claim for an increased initial rating 
on the title page.  The Board finds that the veteran has not 
demonstrated entitlement to an increased evaluation at any 
time between her discharge and the present.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.

The veteran's sacroiliac displacement (scoliosis) disability 
is currently evaluated as "probable sacroiliac changes" in 
the October 1998 VA medical examination.  It has been rated 
by the RO under the provisions of DC 5293.  Under that 
Diagnostic Code, mild disability due to intervertebral disc 
syndrome warrants a 10 percent disability rating and moderate 
disability due to intervertebral disc syndrome warrants a 20 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  A rating in excess of 20 percent for 
intervertebral disc syndrome requires a finding of severe 
disability; recurring attacks, with intermittent relief.  

The veteran's sacroiliac displacement (scoliosis) could also 
be evaluated under DC 5292, limitation of motion of the 
lumbar spine or DC 5295, lumbosacral sprain.  A 10 percent 
evaluation is warranted by slight limitation of motion and a 
moderate limitation of motion warrants a 20 percent rating.  
A rating in excess of 20 percent for limitation of motion of 
the lumbar spine requires severe limitation of motion.  
38 C.F.R. § 4.71a, DC 5292.  Under DC 5295, a 10 percent 
evaluation may be assigned with characteristic pain on 
motion.  A 20 percent evaluation is warranted for lumbosacral 
strain where there is muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation, the highest award under 
this code, requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, and positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, DC 5295.

With the above legal criteria in mind, the relevant evidence 
will be summarized.  The service medical records reflect 
continuing treatment for a back disability.  The Board notes 
that review of the post-service medical records reveals that 
the veteran was seen by a private health care provider in 
March 1998, who commented that her back disorder tends to 
fluctuate from mild to moderate.  The veteran's private 
health care provider goes on to report that she demonstrates 
reduced range of motion in the lumbar-sacroiliac spine though 
mainly on extension.

In a subsequent VA medical examination, conducted in October 
1998, it was reported that the veteran's gait and posture 
were normal.  Tenderness in the right sacroiliac joint was 
noted.  Minimal to mild tenderness was noted in the left 
sacroiliac joint and no tenderness was noted in the lumbar 
region.  A Trendenburg's test conducted on the veteran at 
that time was normal. 

The VA examiner reported that the veteran's lumbar range of 
motion was within limits.  The examiner reported that the 
veteran had 100 degrees forward flexion, 15 degrees extension 
and lateral bending to 15 degrees.  No pain was noted.

A CT scan of the pelvis performed in October 1998, subsequent 
to the VA medical examination, was reported to be normal.  
The radiographic examination found no evidence of bony 
erosion or soft tissue mass.  In a radiographic examination 
of the veteran's lumbosacral spine also conducted in October 
1998, mild left lateral curvature of the spine probably due 
to position was reported.  The report went on to state that 
the finding was normal, but recommended clinical correlation 
suggested to rule out any spinal deformity.  The examiner 
opined that the functional loss due to the pain from the 
sacral ileitis would be classified as moderate.  It is not 
clear that this opinion is based on a review of the rating 
schedule criteria.  Moreover, as noted above the objective 
medical findings do not support a higher rating.  The minimal 
limitation of motion and function, objectively shown to be 
due to pain, is contemplated in the compensable rating that 
has been assigned.

The veteran's medical records also reflect that she has been 
diagnosed with mild thoracolumbar scoliosis and mid thoracic 
intraspinous ligamentous but no neuromuscular deficits were 
reported.  

In her Travel Board hearing conducted in July 2000, the 
veteran clearly indicated that she believes that she suffers 
from two separate disorders.  One is lumbar-sacroiliac spine 
disorder and the other is some form of a thoracic spine 
disorder.  The current claim under review relates to the 
veteran's claim for an increased initial evaluation for her 
lumbar-sacroiliac disorder.  As noted above, the new claim 
for a thoracic spine disorder, has been referred to the RO 
for appropriate action.  The rating herein is based on low 
back pathology.

Other factors to consider are the veteran's degree of 
limitation of motion in the lumbar spine, which, in this 
case, was reported in the October 1998 VA medical examination 
to be within normal limits.  With increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  In this case, the veteran has 
reported that she suffers from occasional pain; however, no 
muscle atrophy or weakness has been demonstrated in the 
recent medical examinations.  There currently is no clinical 
evidence sufficient for a diagnosis of radiculopathy, bony 
erosion or soft tissue mass.  Furthermore, the October 1998, 
radiographic examination of the pelvis found the joints to be 
normal with well-defined cortices.

Consideration has been given to assigning separate ratings 
under the various diagnostic codes.  It is concluded that 
such a result would violate the provisions of 38 C.F.R. § 
4.14, which prohibit the pyramiding.  It is the Board's 
reading of these provisions that the codes in question all 
contemplate limitations due to pain, orthopedic and 
neurologic, of the low back.  There is no "entirely different 
function" affected by the neurologic versus the orthopedic 
findings that would warrant a separate evaluation.  See 38 
C.F.R. § 4.55; Esteban v. Brown, 6 Vet. App. 259 (1994).  The 
pain caused by the low back disorder is contemplated in the 
10 percent rating that has been assigned.  Thus, 
38 C.F.R. § 4.40, et seq. does not provide basis for the 
assigning of a separate or increased disability rating.

Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), 
such clinical evidence of tenderness with complaints of 
occasional pain after performing certain physical exertion 
warrants a finding of mild impairment, but of no more than 
mild impairment.  After reviewing the evidence and resolving 
all reasonable doubt in favor of the veteran, the Board 
concludes that the criteria for entitlement to a rating in 
excess of 10 percent rating, for a lumbar-sacroiliac 
disorder, have not been met.  38 U.S.C.A. 5107(b); 38 C.F.R. 
§ 3.102.  

While the veteran's private health care provider did note 
that her back disorder tends to fluctuate from mild to 
moderate, it is not clear from the note whether it is only 
referring to the veteran's service connected lumbar-
sacroiliac disorder or if the veteran's health care provider 
was referring to both her claimed back disorders.  The 
medical evidence contained in her October 1998 VA medical 
examination suggests that the veteran suffers from 
tenderness, in the thoracic spine at the T5 and T4 level.  
The examiner goes on to report thoracic scoliosis.  As 
indicated above, the veteran's claimed thoracis disorder, and 
any disability associated therewith has been referred to the 
RO for appropriate action.

As such, the Board does not find that the objective clinical 
evidence warrants an evaluation in excess of 10 percent due 
to functional impairment manifested by weakness or other 
related symptomatology of the veteran's low back, to include 
decreased endurance, excess fatigability, and incoordination.  
There is no competent credible evidence at this time 
suggesting that the veteran's low back disability produces 
more than mild functional impairment so as to warrant a 
schedular evaluation in excess of 10 percent under 38 C.F.R. 
§ 4.40 and § 4.45, or the applicable Diagnostic Code.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 91, 93 (1992); Miller v. Derwinski, 
2 Vet. App. 578, 580 (1992).  The veteran's current low back 
symptomatology more nearly approximates the criteria 
indicative of a 10 percent schedular evaluation under 
Diagnostic Code 5293.  38 C.F.R. § 4.7.  There is no 
credible, competent evidence indicating a greater degree of 
functional loss attributable to the lumbar-sacroiliac 
disability than that commensurate with the 10 percent rating 
assigned by the RO.  Therefore, the regular schedular 
standards, with the 10 percent evaluation herein assigned, 
adequately compensate the veteran for any adverse industrial 
impact caused by her back disability.


	(CONTINUED ON NEXT PAGE)




ORDER

The appeal for the claim of entitlement to a grant of service 
connection for ASCUS is dismissed.

Entitlement to an initial evaluation in excess of 10 percent 
a low back disability evaluated as a sacroiliac displacement 
(scoliosis) is denied.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals

 


ISSUE
RD
NOTICE
NOD
SOC
VAF9
FOF
CO
L
R&
B
ORDE
R
NOW
THE
N
NEXU
S
1
Service 
Connection ASCUS
Withdrawn @ TB
X
X
X
X
X
X
X
X
X



2
IR Sacroiliac 
Displacement
X
X
X
X
X
X
X
X
X



3
Service 
Connection 
thoracic back 
disorder - new 
claim - referred 
to RO.












4















